15‐2525‐cr 
United States v. Hendricks 




                                         In the
              United States Court of Appeals
                              for the Second Circuit
                                                   
 
 
                                  AUGUST TERM 2018 
                                           
                                   No. 15‐2525‐cr 
                                           
                              UNITED STATES OF AMERICA, 
                                       Appellee, 
 
                                v. 
                                  
                      ROBERT HENDRICKS, 
                      Defendant‐Appellant, 
                                  
 SHAKEAL HENDRICKS, TAIQUAN HOWARD, AKA TAIQUAN HENDRICKS, 
                   CHARLES E. ROBINSON, JR.,  
                            Defendants. 
                                  
                                          
                                  
         On Appeal from the United States District Court 
             for the Northern District of New York 
                                          
 
                   ARGUED: DECEMBER 5, 2018 
                     DECIDED: APRIL 11, 2019 
                                          
Before: CABRANES, POOLER, and DRONEY, Circuit Judges. 

                                               

      Defendant‐Appellant  Robert  Hendricks  (“Robert”)  appeals 
      from an August 4, 2015 judgment of the United States District 
      Court  for  the  Northern  District  of  New  York  (Norman  A. 
      Mordue,  Judge)  convicting  him,  following  a  trial,  of  (1)  credit 
      union  robbery,  in  violation  of  18  U.S.C.  §§  2113(a),  2;  and  (2) 
      using  a  firearm  during  a  crime  of  violence,  in  violation  of  18 
      U.S.C. §§ 924(c)(1)(A)(ii), 2. The District Court sentenced Robert 
      principally  to  360  months’  incarceration  to  be  followed  by  5 
      years  of  supervised  release.  On  appeal,  Robert  challenges  the 
      validity of his conviction for using a firearm during a crime of 
      violence,  arguing  that  federal  credit  union  robbery  does  not 
      qualify as a “crime of violence” for the purposes of § 924(c). He 
      further  contends  that  the  District  Court  abused  its  discretion 
      and denied him a fair trial by (1) excluding a photograph of the 
      individual Robert claims actually robbed the credit union, and 
      (2)  admitting  testimony  of  victim  witnesses  regarding  the 
      robbery’s impact on them in the aftermath of the crime. Finally, 
      Robert challenges his sentence and argues that the District Court 
      plainly erred by sentencing him as a career offender under the 
      residual clause of the 2014 edition of United States Sentencing 
      Guidelines  §  4B1.2(a)(2).  We  AFFIRM  the  judgment  of  the 
      District Court.    

        




                                      2 
                                                  

                             RAJIT S. DOSANJH, Assistant United States 
                             Attorney, for Grant C. Jaquith, United States 
                             Attorney for the Northern District of New 
                             York, Syracuse, NY, for Appellee. 

                             STEVEN Y. YUROWITZ, New York, NY, for 
                             Defendant‐Appellant. 

                                                  

JOSÉ A. CABRANES, Circuit Judge: 

       Defendant‐Appellant  Robert  Hendricks  (“Robert”)  appeals 
from an August 4, 2015 judgment of the United States District Court 
for  the  Northern  District  of  New  York  (Norman  A.  Mordue,  Judge) 
convicting him, following a jury trial, of (1) credit union robbery, in 
violation of 18 U.S.C. §§ 2113(a), 2; and (2) using a firearm during a 
crime  of  violence,  in  violation  of  18  U.S.C.  §§  924(c)(1)(A)(ii),  2.  The 
District  Court  sentenced  Robert  principally  to  360  months’ 
incarceration  to  be  followed  by  5  years  of  supervised  release.  On 
appeal,  Robert  challenges  the  validity  of  his  conviction  for  using  a 
firearm during a crime of violence, arguing that federal credit union 
robbery does not qualify as a “crime of violence” for the purposes of 
§ 924(c).  He  further  contends  that  the  District  Court  abused  its 
discretion and denied him a fair trial by (1) excluding a photograph of 
the individual Robert claims actually robbed the credit union, and (2) 
admitting  testimony  of  victim  witnesses  regarding  the  robbery’s 
impact  on  them  in  the  aftermath  of  the  crime.  Finally,  Robert 
challenges his sentence and argues that the District Court plainly erred 



                                        3 
by sentencing him as a career offender under the residual clause of the 
2014 edition of United States Sentencing Guidelines § 4B1.2(a)(2).  

                             I.     BACKGROUND 

    A. The Access Federal Credit Union Robbery 

       On the morning of August 19, 2013, Robert Hendricks 
(“Robert”), Shakeal Hendricks (“Shakeal”), Taiquan Howard 
(“Taiquan”), and a fourth man drove to Camden, New York, where 
they intended to rob a credit union.1 Deeming the operation in 
Camden too risky, the four moved on to another target—the Access 
Federal Credit Union (“AFCU”) in Rome, New York.  

       On reaching the AFCU at approximately 12:25 p.m., the four 
men parked in a nearby lot. Shakeal entered the credit union lobby 
first while the other three men remained in the car. Shakeal 
approached the two tellers on duty and requested information 
regarding the credit union’s financial services. The tellers directed 
him to a customer service representative’s cubicle.  

       Shortly thereafter, at approximately 12:30 p.m., Taiquan and 
Robert entered the credit union brandishing handguns. Taiquan 
vaulted the teller’s counter and pointed his handgun at the first teller, 
while Robert approached the second teller, who was assisting a 


       1  Because Robert appeals from a judgment of conviction entered after a jury 
trial, we “draw the facts from the evidence presented at trial, viewed in the light 
most favorable to the government.” United States v. Thompson, 896 F.3d 155, 159 (2d 
Cir. 2018) (internal quotation marks omitted). The Government alleged that Charles 
Robinson, Jr. was the fourth man, but he was acquitted of all charges at trial. 




                                         4 
customer. Robert shoved the customer, grabbed him by the neck, 
pushed him down into a chair, and warned that he would “blow 
[him] away.”2 At the same time, Shakeal forced the customer service 
representative to exit her cubicle and then left the credit union. 
Robert pointed a gun at the customer service representative and told 
her to sit on the floor.  

       Meanwhile, Taiquan, his gun still pointed at the first teller,  
asked who could open the vault. The first teller responded that he 
could, so Taiquan forced him to do so. Robert then threw a backpack 
he was carrying to Taiquan to fill with money from the vault. While 
the first teller filled the backpack with cash, Robert remained in the 
lobby with his gun drawn, observing the other AFCU employees and 
its lone customer.  

       Once the backpack was full, Taiquan and Robert left the credit 
union. The four men then drove to a Dunkin’ Donuts in East 
Syracuse, New York, before going their separate ways.  

    B. The Government’s Case at Trial 

       In an indictment filed on March 13, 2014, Robert, Taiquan, and 
Charles E. Robinson, Jr. were charged with credit union robbery, in 
violation of 18 U.S.C. §§ 2113(a), 2. Robert and Taiquan were also 
charged with using a firearm during a crime of violence, in violation 
of 18 U.S.C. §§ 924(c)(1)(A)(ii), 2. Taiquan pleaded guilty to both 
counts, but Robert and Charles E. Robinson, Jr. proceeded to trial. 



        App. 70. 
       2




                                    5 
Shakeal testified as a government witness pursuant to a plea 
agreement.  

      At trial, the Government elicited testimony from, among 
others, the three credit union employees who were present for the 
robbery. The Government asked these witnesses (1) how they felt 
during the robbery, and (2) how the robbery impacted them in the 
aftermath of the crime.  

      With respect to the latter inquiry, the Government asked the 
first teller whether he was “able to return to work” after the robbery.3 
He responded: “No. I tried to go to a different branch and I didn’t 
make it behind the teller line. I walked in the back door and . . . Just a 
lot of fear and there’s just—I couldn’t do anything but just think 
about what happened and, no, I wasn’t able to go back to work, no.”4  

       The Government asked the second teller the same question. 
She testified that she did not return to work after the robbery because 
she “couldn’t bring [herself] to go back in that credit union.”5  

      Finally, the Government asked the customer service 
representative how the “experience affect[ed her].”6 She responded: 
“Very leery of unfamiliar situations. If I walk around and there’s a 
group of black men, it bothers me a little bit. I would avoid—if they 

      3 Id. at 54. 
      4 Id. 
      5 Id. at 57. 
      6 Id. at 65. 




                                    6 
were like all standing in front of a store, I would avoid going in the 
store or go around them. Iʹm getting better about that, but it was a 
very scary situation. I didnʹt know what they were going to do, 
didn’t know who they were going to hurt. My second family, you 
know, they were hurting our own. I see what it did to the tellers. I 
don’t have nightmares or anything.”7  

        Robert objected to the Government’s question to the first teller 
and customer service representative based on irrelevance. He further 
objected to the testimony of the customer service representative as 
“potentially prejudicial” and “introduced for no purpose other than 
to inflame the jury.”8 The District Court overruled each objection. 

    C. Robert’s Defense 

        At trial, Robert did not testify and called no witnesses. Instead, 
he relied on cross‐examination of the Government’s witnesses to 
suggest that he was mistakenly identified as a participant in the 
robbery.  

        In support of his misidentification defense, Robert sought to 
implicate a third party, Jamar Sesum, a.k.a. “Bam” (“Bam”).9 While 
cross‐examining one of the Government’s witnesses, Robert sought 
to admit into evidence a photograph of Bam. The Government 


         Id. 
        7



         Id.  
        8



          The  record  reflects  inconsistent  spelling  of  this  individual’s  name.  We 
        9

adopt the spelling used by the parties in their briefs on appeal. 




                                            7 
objected, but the District Court admitted the photograph “subject to 
connection,” requiring Robert to later demonstrate its relevance.10 At 
the close of trial, the Government renewed its objection, arguing that 
Robert had failed to show the photograph was relevant and that 
introducing it would confuse the jury. The District Court found 
Robert’s contention that Bam was a third‐party perpetrator “really, 
really, speculative” and excluded the photograph.11  

   D. Jury Verdict and Sentencing  

       After deliberating for less than five hours, the jury found 
Robert guilty of both credit union robbery and using a firearm 
during a crime of violence.12 

       At sentencing, the District Court found that Robert was a 
“career offender” under the 2014 edition of United States Sentencing 
Guidelines § 4B1.1 because of his prior felony convictions for 
burglary in the second degree, in violation of New York Penal Law 
§ 140.25(2), and criminal sale of a controlled substance in the third 
degree, in violation of New York Penal Law § 220.39(1).13 As a result 


       10 App. 86. 
       11 Id. at 175. 
       12 The jury acquitted Charles E. Robinson, Jr. of credit union robbery, the 
sole crime with which he was charged. 
       13 U.S.S.G. § 4B1.1 provides that: 

                (a) A defendant is a career offender if (1) the defendant was at least 
                eighteen years old at the time the defendant committed the instant 
                offense of conviction; (2) the instant offense of conviction is a felony 




                                             8 
of Robert’s status as a “career offender,” his advisory Guidelines 
range was 360 months’ to life imprisonment. On July 23, 2015, the 
District Court sentenced Robert to 240 months’ imprisonment on the 
credit union robbery charge and 120 months’ imprisonment on the 
§ 924(c) charge, to run consecutively, for a total effective sentence of 
360 months’ imprisonment. This appeal followed.  

                              II.      DISCUSSION 

      This case presents four questions: 

      (1) Whether  federal  credit  union  robbery,  in  violation  of  18 
          U.S.C. § 2113(a), is categorically a “crime of violence” for the 
          purposes of a conviction for using a firearm during a crime 
          of violence under 18 U.S.C. § 924(c)(1)(A)(ii); 

      (2) Whether  the  District  Court  abused  its  discretion  when  it 
          admitted testimony from victims of the credit union robbery 
          regarding the robbery’s impact on them in the aftermath of 
          the crime; 

      (3) Whether  the  District  Court  abused  its  discretion  by 
          excluding a photograph of a third party that Robert claims 
          actually committed the robbery; and 




             that is either a crime of violence or a controlled substance offense; 
             and  (3)  the  defendant  has  at  least  two  prior  felony  convictions  of 
             either a crime of violence or a controlled substance offense. 




                                          9 
       (4) Whether the District Court plainly erred in sentencing Robert 
            as  a  career  offender  under  the  residual  clause  of  the  2014 
            edition of United States Sentencing Guidelines § 4B1.2(a)(2). 

   A. Standard of Review 

       We review legal questions underlying a challenge to a criminal 
conviction de novo.14 Because Robert did not challenge the validity of 
his conviction under § 924(c) before the District Court, we review his 
conviction for plain error.15 

       The District Court’s evidentiary rulings, in turn, are reviewed 
for abuse of discretion to the extent that they were objected to 
below.16 “To find such abuse, we must conclude that the trial judge’s 
evidentiary rulings were arbitrary and irrational.”17 A district court 
“has considerable discretion in deciding whether an adequate 
foundation has been laid for the introduction of relevant 
documents.”18 This Court “accord[s] particular deference to the trial 
court’s rulings as to foundation and relevance.”19 Similarly, we 

       14 United States v. Sampson, 898 F.3d 287, 298 (2d Cir. 2018).  
       15 See United States v. Vilar, 729 F.3d 62, 70 (2d Cir. 2013) (explaining “plain 
error” review). 

       16 United States v. Gupta, 747 F.3d 111, 137 (2d Cir. 2014). 

        United States v. White, 692 F.3d 235, 244 (2d Cir. 2012) (internal quotation 
       17

marks omitted).  

       18 Gupta, 747 F.3d at 137. 

       19 Id.  




                                          10 
“accord great deference” to a district court’s analysis under Federal 
Rule of Evidence 403.20 Even where we conclude that a district court 
erred in admitting evidence under Rule 403, the error will 
nonetheless be deemed harmless if we conclude with “fair assurance 
that the jury’s judgment was not substantially swayed by the error.”21  

       Finally, where, as here, a defendant challenges his or her 
sentence on a basis not raised before the District Court, we review for 
plain error.22  

   B. Credit Union Robbery as a “Crime of Violence” 

       Robert contends that his conviction for using a firearm during 
a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii), is 
invalid because federal credit union robbery under 18 U.S.C. 
§ 2113(a) is not a “crime of violence” within the meaning of § 924(c).  

       We begin our analysis with the relevant statutory text. Section 
924(c)(1) provides that:  

       (A). . . any person who, during and in relation to any 
       crime of violence . . . for which the person may be 
       prosecuted in a court of the United States, uses or carries 
       a firearm, or who, in furtherance of any such crime, 


       20 Id. at 132 (internal quotation marks omitted). 

        United States v. Padilla, 548 F.3d 179, 190 (2d Cir. 2008) (internal quotation 
       21

marks omitted).  

       22 United States v. Pereira‐Gomez, 903 F.3d 155, 161 (2d Cir. 2018) (describing 
plain error review in the sentencing context). 




                                         11 
        possesses a firearm, shall, in addition to the punishment 
        provided for such crime of violence . . . 

                 (ii) if the firearm is brandished, be sentenced to a 
                 term of imprisonment of not less than 7 years . . .23  

        Section 924(c)(3) defines a “crime of violence” as “an offense 
that is a felony” and: 

        (A) has as an element the use, attempted use, or 
        threatened use of physical force against the person or 
        property of another, or 

        (B) that by its nature, involves a substantial risk that 
        physical force against the person or property of another 
        may be used in the course of committing the offense.24 

        We refer to subparagraph (A) of § 924(c)(3) as the “force 
clause” and to subparagraph (B) as the “risk‐of‐force clause.”25 

        To determine whether a crime is a “crime of violence” under 
§ 924(c)(3)(A), we apply the so‐called “categorical approach.”26 Under 

        23 18 U.S.C. § 924(c)(1)(A). 

        24 Id. § 924(c)(3).  

        25 United States v. Hill, 890 F.3d 51, 54 (2d Cir. 2018). 
        26 The Supreme Court has described the categorical approach in a series of 
cases involving the Sentencing Guidelines and the Armed Career Criminal Act. See 
Taylor  v.  United  States,  495  U.S.  575,  600  (1990)  (holding  that  the  categorical 
approach should be applied to the Armed Career Criminal Act); see also Stokeling v. 
United  States,  139  S.  Ct.  544,  554‐55  (2019)  (applying  the  categorical  approach  in 
evaluating Florida robbery under the force clause of the Armed Career Criminal 




                                             12 
this “approach,” we evaluate whether “the minimum criminal 
conduct necessary for conviction under a particular statute” 
necessarily involves violence.27 In doing so, we focus only on the 
elements of the offense and do not consider the particular facts of the 
underlying crime.28 In this case, then, we inquire whether the 
elements of credit union robbery necessarily involve physical force .  

       We have recently held that § 2113(a) is a “divisible” statute 
because it contains two separate paragraphs that “delineate[] two 
methods of committing” credit union robbery.29 In this case, there is 
no dispute that Robert was charged with, and convicted of, the first 
method of committing credit union robbery—namely, “by force and 
violence, or by intimidation.”30 We therefore must determine whether 
credit union robbery “by force and violence, or by intimidation” 
categorically constitutes a “crime of violence.” Perhaps 
unsurprisingly, we conclude that it does. 

       Robert argues that his conviction under § 2113(a) does not 
categorically constitute a “crime of violence” because one might be 


Act); United States v. Hill, 890 F.3d 51, 55 (2d Cir. 2018) (applying the categorical 
approach  to  determine  whether  a  federal  crime  qualified  as  a  “crime  violence” 
under § 924(c)(3)(A)).  

       27 Hill, 890 F.3d at 55 (internal quotation mark omitted). 

       28 Id.  

       29 United States v. Moore, 916 F.3d 231, 238 (2d Cir. 2019). 

       30 18 U.S.C. § 2113(a); App. 12 (operative indictment); Appellant Br. 4. 




                                          13 
convicted under this statute by negligently intimidating a victim. 
Because a “crime of violence” generally does not “encompass 
accidental or negligent conduct,”31 Robert contends the minimum 
criminal conduct necessary for a conviction under § 2113(a) does not 
necessarily involve the use or threatened use of force.  

       This argument is unavailing. The Supreme Court has held that 
§ 2113(a) requires proof of “knowledge with respect to the actus reus 
of the crime (here, the taking of property of another by force and 
violence or intimidation).”32 With respect to the “intimidation” 
element, a defendant “must at least know that his actions would 
create the impression in an ordinary person that resistance would be 
met by force.”33 In short, knowledge, not merely negligence, is 
required.  

       We recently observed that “this circuit, in a summary order, 
and our sister circuits, in published opinions, have consistently held 
that federal bank robbery by intimidation is a crime of violence under 
the force clause of various sentence enhancement Guidelines and 
statutes.”34 Indeed, every circuit to have addressed the issue has held 


       31 Leocal v. Ashcroft, 543 U.S. 1, 11 (2004) (discussing 18 U.S.C. § 16). 

       32 Carter v. United States, 530 U.S. 255, 268 (2000). 

       33  United States v. McBride, 826 F.3d 293, 296 (6th Cir. 2016) (emphasis added) 
(rejecting argument that negligent “intimidation” can support a conviction under 
§ 2113(a)). 

       34 Moore, 916 F.3d at 239 n.5. (citing Killion v. United States, 728 F. App’x 19, 
21‐22 (2d Cir. 2018)); see also Johnson v. United States, 779 F.3d 125, 128‐29 (2d Cir. 




                                           14 
that bank robbery “by intimidation” under § 2113(a) involves the 
threatened use of physical force and thus constitutes a crime of 
violence within the meaning of § 924(c)(3)(A) or the career offender 
guideline, U.S.S.G. § 4B1.2(a).35   

        We thus have little difficulty in holding that bank robbery 
committed “by intimidation” categorically constitutes a crime of 
violence for the purposes of § 924(c)(1)(A), and, therefore, that 
Robert’s conviction for using a firearm during a crime of violence 
under § 924(c)(1)(A)(ii) does not constitute error, much less “plain 
error.”36 

    C. Victim Impact Testimony 

        Robert next argues that the District Court abused its discretion 
or erred by allowing the Government to question three credit union 


2015) (stating without elaboration that bank robbery under § 2113(a) constitutes a 
“crime of violence” for the purposes of conviction under § 924(c)(1)(A)). 
        35 See United States v. McCranie, 889 F.3d 677, 681 (10th Cir. 2018) 
(§ 4B1.2(a)); United States v. Wilson, 880 F.3d 80, 85‐86 (3d Cir. 2018) (same); United 
States v. Ellison, 866 F.3d 32, 35 (1st Cir. 2017) (same); United States v. Williams, 864 
F.3d 826, 830 (7th Cir. 2017) (§ 924(c)(3)(A)); United States v. Brewer, 848 F.3d 711, 
714‐16 (5th Cir. 2017) (§ 4B1.2(a)); Allen v. United States, 836 F.3d 894, 894‐95 (8th 
Cir. 2016) (§ 924(c)(3)(A)); In re Sams, 830 F.3d 1234, 1239 (11th Cir. 2016) (same); 
McBride, 826 F.3d at 296 (§ 4B1.2(a)); United States v. McNeal, 818 F.3d 141, 153 (4th 
Cir. 2016) (§ 924(c)(3)(A)).  

           Because  we  conclude  that  credit  union  robbery  “by  intimidation”  is  a 
        36

crime of violence within the meaning of the “force” clause, § 924(c)(3)(A), we need 
not address the parties’ arguments regarding whether it also is a crime of violence 
under the “risk‐of‐force” clause, § 924(c)(3)(B).  




                                           15 
employee witnesses about the robbery’s impact on them in the 
aftermath of the crime.37 The Government counters that such 
evidence was relevant to prove that Robert committed the robbery 
“by intimidation.” Though we agree that the District Court erred, we 
conclude that the error was, in the circumstances presented here, 
harmless. 

        Testimony regarding a crime’s impact on a victim is admissible 
at trial if it is relevant to prove an element of the charged offense and 
is subject to the normal tests for relevancy and unfair prejudice under 
Federal Rules of Evidence 401 and 403, respectively.38 When 
evaluating the admissibility of victim impact testimony during trial, a 
district court should carefully consider the prejudicial potential of 
such testimony. 




        37  We note that “‘abuse of discretion’ is a nonpejorative term of art; it implies 
no misconduct on the part of the district court.” United States v. Bove, 888 F.3d 606, 
607 n.1 (2d Cir. 2018) (citing In re City of New York, 607 F.3d 923, 943 n.21 (2d Cir. 
2010)). The term merely describes circumstances in which a district court “base[s] 
its ruling on an erroneous view of the law or on a clearly erroneous assessment of 
the  evidence,  or  render[s]  a  decision  that  cannot  be  located  within  the  range  of 
permissible  decisions.”  In  re  Sims,  534  F.3d  117,  132  (2d  Cir.  2008)  (internal 
quotation marksand citation omitted). 

          Cf.  United  States  v.  Copple,  24  F.3d  535,  545‐46  (3d  Cir.  1994)  (victim 
        38

testimony regarding financial losses in criminal fraud trial was proper insofar as it 
was relevant to prove specific intent, but further victim impact testimony had little 
probative value and was unfairly prejudicial).  




                                             16 
        Here, Robert was charged with committing credit union 
robbery “by force and violence, or by intimidation.”39 A defendant 
acts “by intimidation” when he knowingly engages in conduct from 
which “an ordinary person in the teller’s position reasonably could 
infer a threat of bodily harm.”40 Although this standard is objective, 
“evidence that the teller felt threatened is probative of whether a 
reasonable person would have been afraid under the same 
circumstances.”41 

        Evidence regarding how the three credit union employees felt 
during the robbery is certainly relevant to whether Robert acted “by 
intimidation.” Testimony regarding the robbery’s impact on the 
victims in the aftermath of the crime may also be relevant to 
intimidation at the time of its commission. However, where—as 
here—the testimony concerns impact weeks and months after the 


        39 18 U.S.C. § 2113(a). 

           United  States  v.  Kelley,  412  F.3d  1240,  1244  (11th  Cir.  2005)  (internal 
        40

quotation marks omitted); see also  3 LEONARD  B.  SAND ET AL.,  MODERN  FEDERAL 
JURY  INSTRUCTIONS  –  CRIMINAL  ¶  53‐12  (2018)  (requiring  that  defendant  have 
“act[ed] in an intimidating manner,” which “means that the defendant did or said 
something  that  would  make  an  ordinary  reasonable  person  fear  bodily  harm”); 
United States v. Fleury, 38 F. App’x 50, 51 (2d Cir. 2002) (non‐precedential summary 
order) (observing that district court used similar instruction). 

          United States v. Gilmore, 282 F.3d 398, 403 (6th Cir. 2002) (internal quotation 
        41

marks omitted); cf. United States v. Walker, 835 F.2d 983, 987 (2d Cir. 1987) (noting 
that a victim’s subjective state of mind can be  relevant to the question of whether 
a defendant’s behavior would inspire fear in a reasonable person for the purposes 
of 18 U.S.C. § 111). 




                                             17 
crime had undisputedly ended, it likely is only minimally probative 
of whether Robert acted “by intimidation” during the robbery. 
Moreover, such testimony raises the specter of unfair prejudice.  

        We conclude that the District Court did not abuse its discretion 
or plainly err in determining that, for the purposes of Rule 401, the 
Government could ask the two tellers whether they could return to 
work and ask the customer service representative how the experience 
affected her.42 Testimony regarding how the credit union employees 
felt after the robbery was relevant because the lingering effects of the 
robbery may tend to show that they were intimidated at the time of 
the robbery. 

        We further conclude that the District Court did not plainly err 
in admitting the testimony of the two tellers that they could not 
return to work under Rule 403.43 The tellers’ brief answers that they 
were unable to return to work did not carry a substantial risk of 
unfair prejudice.  

        We reach a different conclusion, however, regarding the 
District Court’s treatment of the customer service representative’s 
testimony. Her testimony regarding her fear of groups of black men 
carried a substantial risk of evoking racial bias. Accordingly, the 


          Robert  objected  to  the  Government’s  questions  to  the  first  teller  and 
        42

customer service representative based on relevance, App. 54, but did not object to 
the Government’s question to the second teller, App. 57. 

         Robert did not object to the admission of either teller’s testimony based 
        43

on Rule 403.  




                                           18 
District Court should have stricken this testimony or issued a 
curative instruction pursuant to Federal Rule of Evidence 403, and its 
failure to do so was an “abuse of discretion.”44 

         That said, the record here permits us to conclude with “fair 
assurance that the jury’s judgment was not substantially swayed by 
the error,” and that the error is therefore harmless.45 To determine 
whether an error is harmless, we consider “(1) the overall strength of 
the prosecution’s case; (2) the prosecutor’s conduct with respect to 
the improperly admitted evidence; (3) the importance of the wrongly 
admitted evidence; and (4) whether such evidence was cumulative of 
other properly admitted evidence.”46 The strength of the 
prosecution’s case is the most important factor.47  

        In this case, the Government’s evidence against Robert was 
overwhelming. Shakeal Hendricks, one of the robbery participants, 
provided detailed testimony regarding Robert’s involvement in 
planning and executing the crime. Laverne Hendricks, Robert’s 
relative, testified regarding his actions on the day of the robbery and 
described his clothing, which was also captured in surveillance 
footage of the robbery. Additionally, the prosecution presented 
cellular telephone data placing a cell phone associated with Robert in 

        44 See supra note 37. 
        45 Padilla, 548 F.3d at 190 (internal quotation marks omitted).  

          United  States  v.  McCallum,  584  F.3d  471,  478  (2d  Cir.  2009)  (internal 
        46

quotation marks and brackets omitted) 

        47 Id.  




                                           19 
the vicinity of the initial target in Camden, the AFCU in Rome, and 
the Dunkin’ Donuts in East Syracuse. Finally, Detective Bolton of the 
Rome Police Department testified regarding Robert’s statements 
during two interviews that took place on October 18, 2013 and 
November 22, 2013. These statements include Robert’s admission 
that he participated in the robbery and that he disposed of clothing 
worn during the robbery at the Dunkin’ Donuts. Detective Bolton’s 
testimony also revealed that Robert repeatedly made false claims that 
he later admitted were untrue. Taken together, this overwhelming 
evidence of guilt assures us that the jury was not substantially 
swayed by the improper testimony.  

      We are further assured that the error is harmless because the 
wrongly admitted testimony was limited in scope. The improper 
testimony of post‐incident fear or trauma was not especially 
important to the Government’s case. All three witness properly 
testified regarding the fear and intimidation they experienced during 
the robbery, and Robert never disputed that the robbery was 
conducted in an objectively intimidating manner.  

      Accordingly, we conclude that, although the District Court 
abused its discretion in admitting the customer service 
representative’s testimony regarding the robbery’s impact on her in 
the aftermath of the crime, in the totality of circumstances presented 
in this record the error was harmless. 




                                  20 
    D. Third‐Party Photograph  

        Robert also argues that the District Court erred in excluding a 
photograph of Bam, who Robert contends actually committed the 
robbery. We disagree. 

        A criminal defendant generally has the right to introduce at 
trial evidence tending to show that another person committed the 
crime, so long as the evidence “sufficiently connect[s] the other 
person to the crime.”48 But “[t]he potential for speculation into 
theories of third‐party culpability to open the door to tangential 
testimony raises serious concerns.”49 A court “must be sensitive to 
the special problems presented by ‘alternative perpetrator’ evidence” 
and must ensure that the defendant shows a “sufficient . . . nexus 
between the crime charged and the asserted ‘alternative 
perpetrator.’”50 

        Robert contends that he laid a sufficient foundation to support 
the introduction of Bam’s photograph. He points to the following 
evidence: (1) Shakeal’s testimony that he (Shakeal) and Bam were 
close friends; (2) an eye‐witness account describing “two kids” 
running away from the robbery, even though Robert was 55 years 
old at the time; (3) records showing phone calls between Shakeal’s 
phone and Bam’s phone before and after the robbery; and 

        48    White, 692 F.3d at 246 (internal quotation marks omitted). 

        49    Wade v. Mantello, 333 F.3d 51, 61 (2d Cir. 2003). 

        50    Id. at 61‐62 (quoting United States v. McVeigh, 153 F.3d 1166, 1191 (10th Cir. 
1998)).   




                                              21 
(4) Shakeal’s testimony that he went shopping for sneakers with Bam 
after the robbery.   

       Like the District Court, we conclude that this evidence is 
insufficient to show the required nexus between Bam and the 
robbery. Although the evidence Robert cites might tend to show that 
Bam knew about the robbery, none of the evidence places Bam 
anywhere near the robbery scene or suggests that he was otherwise 
involved in the crime. Accordingly, the District Court did not err in 
excluding Bam’s photograph. 

    E. Application of the Career Offender Guidelines 

       Finally, Robert contends that the District Court erred in finding 
that he was subject to sentencing as a “career offender” under the 
2014 edition of United States Sentencing Guidelines § 4B1.1.51 
Specifically, he argues that his prior felony conviction for burglary in 
the second degree, in violation of New York Penal Law § 140.25, does 
not constitute a “crime of violence” for the purposes of the career 
offender Guidelines. We are not persuaded. 

       Section 4B1.1 provides that: 

       (a) A defendant is a career offender if (1) the defendant 
       was at least eighteen years old at the time the defendant 
       committed the instant offense of conviction; (2) the 
       instant offense of conviction is a felony that is either a 

       51  We generally apply the version of the United States Sentencing Guidelines 
in effect at the time of sentencing, unless doing so would violate the Ex Post Facto 
Clause. United States v. Riggi, 649 F.3d 143, 146 n.2 (2d Cir. 2011). 




                                        22 
        crime of violence or a controlled substance offense; and 
        (3) the defendant has at least two prior felony 
        convictions of either a crime of violence or a controlled 
        substance offense.52 

        The 2014 Sentencing Guidelines Manual defines “crime of 
violence” to mean any state or federal offense, punishable by 
imprisonment for a term exceeding one year, that: 

        (1)     has as an element the use, attempted use, or 
        threatened use of physical force against the person of 
        another, or 

        (2)     is a burglary of a dwelling, arson, or extortion, 
        involves use of explosives, or otherwise involves conduct 
        that presents a serious potential risk of physical injury to 
        another.53 

        Robert contends that his conviction for second‐degree burglary 
under New York law does not qualify as a “crime of violence” 
because the “residual clause” is void for vagueness. But this 
argument is foreclosed by the Supreme Court’s recent decision in 
Beckles v. United States, 137 S. Ct. 886 (2017), in which the Court 
concluded that the Sentencing Guidelines are not subject to void‐for‐
vagueness challenges and upheld the career offender Guidelines. 


        52 U.S.S.G. § 4B1.1(a). 

           U.S.S.G.  §  4B1.2(a)  (emphasis  added).  The  italicized  text  is  generally 
        53

referred to as the “residual clause.” 




                                           23 
        We  have  already  held  that  third‐degree  burglary  under  New 
York law qualifies as a “crime of violence” under the residual clause 
of § 4B1.2(a)(2).54 In light of Beckles, it is clear that this holding remains 
good  law.55  Because,  under  New  York  law,  third‐degree  burglary 
defines the lesser‐included offense of burglary,56 we have no difficulty 
extending  this  holding  to  Robert’s  second‐degree  burglary 
conviction.57  Accordingly,  the  District  Court  did  not  err,  much  less 
plainly  err,  in  sentencing  Robert  as  a  career  offender  pursuant  to 
§ 4B1.2(a)(2). 




        54 United States v. Brown, 514 F.3d 256, 268 (2d Cir. 2008). 
        55 We had previously stated that this holding was abrogated by Johnson v. 
United States, 135 S. Ct. 2551 (2015), which held that the similarly‐worded residual 
clause of the Armed Career Criminal Act was unconstitutional. See United States v. 
Welch, 641 F. App’x 37, 43 (2d Cir. 2016) (non‐precedential summary order). In light 
of  Beckles,  however,  it  is  clear  that  the  residual  clause  of  the  Guidelines  is  not 
unconstitutionally vague. See also Massey v. United States, 895 F.3d 248, 251 n.6 (2d 
Cir.  2018).  (noting  that  after  Beckles,  the  Second  Circuit’s  earlier  precedent  that 
robbery under New York law is a crime of violence under the ACCA’s force clause 
was “reinstate[d]”).  

         People v. Barney, 99 N.Y.2d 367, 371 (2003) (holding that, under New York 
        56

law, “one cannot commit burglary in the second degree . . . without also committing 
burglary in the third degree”). 
        57   Cf.  Pereira‐Gomez,  903  F.3d  at  166  (holding  that  because  the  pertinent 
component of robbery “is common to all degrees of robbery under New York law 
. . . robbery in any degree is a crime of violence”). 




                                              24 
                           III. CONCLUSION 

      To summarize, we hold as follows: 

      (1) Credit  union  robbery,  in  violation  of  18  U.S.C.  §  2113(a), 
         qualifies as a “crime of violence” under the “force clause” of 
         § 924(c)(3)(A) for the purposes of Robert’s conviction under 
         18 U.S.C. § 924(c)(1)(A)(ii);  

      (2) While the District Court erred or ”abused its discretion” in 
         admitting  certain  victim  impact  testimony,  the  error  was 
         harmless  in  this  particular  case  in  light  of  the  substantial 
         evidence of Robert’s guilt; 

      (3) The  District  Court  did  not  err  or  “abuse  its  discretion”  in 
         excluding a photograph of an alleged third‐party perpetrator 
         because Robert failed to establish a sufficient nexus between 
         the third party and the crime; and 

      (4) The  District  Court  did  not  err,  much  less  plainly  err,  in 
         sentencing Robert as a career offender under the 2014 edition 
         of United States Sentencing Guidelines § 4B1.2(a)(2). 

      For  the  foregoing  reasons,  we  AFFIRM  the  August  4,  2015 
judgment of the District Court.  




                                     25